Exhibit 10.6


FINAL SETTLEMENT AND LICENSE AGREEMENT
           This Final Settlement and License Agreement (the “Agreement”) is
entered into by and between Tesco Corporation (“Tesco”), and Weatherford
International Inc. and Weatherford/Lamb, Inc. (collectively “Weatherford”).
Tesco and Weatherford are individually referred to as “Party” and collectively
as the “Parties.”  This Agreement is effective as of October 26, 2010
(“Effective Date”).


RECITALS


WHEREAS, Weatherford filed a lawsuit against Tesco in the United States District
Court for the Eastern District of Texas, Marshall Division, 2:07-CV-00531-TJW-CE
(the “Marshall Litigation”), for alleged infringement of certain Weatherford
patents relating to top drive technology, and Tesco denied infringement and
counterclaimed for alleged non-infringement, invalidity and unenforceability of
Weatherford’s patents;


WHEREAS, Tesco filed a lawsuit against Weatherford and other defendants in the
United States District Court for the Southern District of Texas, Houston
Division, H-4:08-CV-2531 (the “Houston Litigation”), for alleged infringement of
certain Tesco patents relating to top drive technology, and Weatherford denied
infringement and counterclaimed for alleged non-infringement, invalidity and
unenforceability of Tesco’s patents;


WHEREAS, by settlement agreement dated October 26, 2010 (the “Interim
Agreement”) the Parties agreed to enter into this Agreement after having
mutually dismissed the lawsuits mentioned above;


WHEREAS, as part of the settlement Tesco wants to obtain a fully paid-up,
non-exclusive license to certain Weatherford Patents, and Weatherford wants to
obtain a fully paid-up, non-exclusive license to certain Tesco Patents, and the
Parties are willing to grant such rights as defined in greater detail below
consistent with and for the purpose of fully implementing the Interim Agreement;


WHEREAS, also as part of the settlement, Tesco and Weatherford want to enter
into a mutually advantageous business relationship, under the terms set forth in
greater detail below;


 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the above premises and mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:




1.  DEFINITIONS.


The following definitions apply to this Agreement:


(a) “Affiliate” of a Party means any Entity that directly or indirectly owns or
controls, is owned or controlled by, or is under common ownership or control
with, such Party, where “control” means: (i) for an Entity incorporated in the
U.S. or whose country of domicile is the U.S., ownership of fifty percent (50%)
or more of the capital stock or other ownership interest of the Entity carrying
the right to vote for or appoint directors or their equivalent (if not a
corporation), or otherwise to direct or cause the direction of the management
policies of the Entity; or (ii) for an Entity incorporated outside of the U.S.
or whose country of domicile is outside of the U.S., ownership of less than
fifty percent (50%) of the capital stock or other ownership interest of the
Entity carrying the right to vote for or appoint directors or their equivalent
(if not a corporation), or otherwise to direct or cause the direction of the
management policies of the Entity, if the country of incorporation or the
country of domicile of the Entity requires that foreign ownership be less than
fifty percent (50%), but only to the extent that the maximum allowable amount of
securities instruments or other ownership interests of the Entity is owned by
the Party; and (iii) provided, however, that an Entity shall be considered an
Affiliate of a Party only for the periods where such ownership or control
exists.


(b) “Claim” or “Claims” means any and all claims, causes of action, actions,
demands, liabilities, losses, damages, attorneys’ fees, and court costs.


(c) “Frank’s” means Frank’s Casing Crew and Rental Tools, Inc. and Affiliates
and its or their predecessors, properly licensed successors and permitted
assigns.


(d) “Infringement” or “Infringes” means direct infringement, indirect
infringement, infringement under the doctrine of equivalents, or any other
theory of infringement in any jurisdiction worldwide.


(e) “NOV” means National Oilwell Varco L.P., and its Affiliates and its or their
predecessors, properly licensed successors and permitted assigns.


(f) “Party” or “Parties” means Tesco, Weatherford or both as the case may be.


 
2

--------------------------------------------------------------------------------

 
(g) “Steering Committee” means a body consisting or two (2) individuals,
selected respectively by each of the Parties to represent it for purposes of
Paragraphs 5.1 and 5.2, and meeting regularly, on an agreed-upon basis, for the
purpose of ensuring that the overall intent and objectives of the Parties in
entering into this Agreement are being properly implemented.


(h) “Tesco” means Tesco and its Affiliates and its or their predecessors,
properly licensed successors and permitted assigns.


(i) “Tesco Patents” means Tesco’s U.S. patents identified in Schedule A,
including without limitation all foreign counterparts or eqiuvalents, and all
divisionals, continuations, reexaminations, reissues and extensions.


(j) “Weatherford” means Weatherford and its Affiliates and its or their
predecessors, properly licensed successors and permitted assigns.


(k) “Weatherford Patents” means Weatherford’s U.S. patents identified in
Schedule B, including, without limitation all foreign counterparts or
equivalents, and all divisionals, continuations, reexaminations, reissues and
extensions.


2.  RELEASES.


2.1           Weatherford’s Release to Tesco.  In consideration for the
obligations of Tesco under this Agreement, Weatherford forever releases Tesco
from any and all Claims, or any other form of claim or compensation, whether
known or unknown, whether in law or equity, accruing before or on the Effective
Date, related in whole or part to the Marshall Litigation, the Houston
Litigation, any of the Weatherford Patents, and any Claim that is or would have
been within the scope of the license granted to Tesco herein, and any Claim that
Weatherford asserted or could have asserted in the Marshall Litigation or the
Houston Litigation as of the Effective Date.


2.2           Tesco’s Release to Weatherford.  In consideration for obligations
of Weatherford under this Agreement, Tesco forever releases Weatherford from any
and all Claims, or any other form of claim or compensation, whether known or
unknown, whether in law or equity, accruing before or on the Effective Date,
related in whole or part to the Marshall Litigation, the Houston Litigation, any
of the Tesco Patents, and any Claim that is or would have been within the scope
of the license granted to Weatherford herein, and any Claim that Tesco asserted
or could have asserted in the Marshall Litigation or the Houston Litigation as
of the Effective Date.


2.3           Agreement Obligations Not Released.  None of the releases herein
operates to release any Party from its respective obligations under this
Agreement or under any protective orders entered in the Marshall Litigation or
the Houston Litigation as of the Effective Date, or prevents either Party from
enforcing the terms and conditions of this Agreement against the other Party.


 
3

--------------------------------------------------------------------------------

 
2.4           Releases.  The releases in this Agreement include an express,
informed, knowing, and voluntary waiver and relinquishment to the fullest extent
permitted by law.  In this connection, the Parties acknowledge that they may
have sustained damages which are presently unknown and unsuspected and that such
damages as have been sustained may give rise to additional damages in the
future.  The Parties hereto further acknowledge that they have negotiated this
Agreement taking into account presently unsuspected and unknown Claims, and the
Parties hereto voluntarily and with full knowledge of its significance,
expressly waive and relinquish any and all rights they may have under any state
or federal statue, rule or common law principle, in law or equity, relating to
limitations on releases or general releases.


3.  GRANTS.


3.1           License of the Weatherford Patents.  In further consideration for
Tesco’s obligations under this Agreement, Weatherford hereby grants to Tesco a
fully paid-up, royalty free, non-exclusive, worldwide, non-transferrable and
non-sublicensable (except as permitted herein) license under the Weatherford
Patents throughout the world.  The license granted in this Paragraph shall be
irrevocable except as provided in Paragraph 3.2, or if this Agreement is
terminated by Weatherford pursuant to Paragraph 9.2 as a result of a material
breach by Tesco.


3.2           Termination of License of the Weatherford Patents.  The license to
Tesco in Paragraph 3.1 may be terminated, within the sole discretion of
Weatherford, upon written notice by Weatherford, if Tesco is acquired by NOV or
Frank’s, or if NOV or Frank’s acquires all or substantially all of the equity or
assets of Tesco’s business to which this Agreement relates.


3.3           License of the Tesco Patents.  In further consideration for
Weatherford’s obligations under this Agreement, Tesco hereby grants to
Weatherford a fully paid-up, royalty free, non-exclusive, worldwide,
non-transferrable and non-sublicenseable (except as permitted herein) license
under the Tesco Patents throughout the world. The license granted in this
Paragraph shall be irrevocable except if this Agreement is terminated by Tesco
pursuant to Paragraph 9.2 as a result of a material breach by Weatherford.


3.4           Patent Marking.  Weatherford and Tesco will mark all products made
under the license granted to each herein with appropriate patent marking in a
manner consistent with their current patent marking practices for their own
products.  Where a licensed product cannot be marked, the patent notice shall be
placed on associated tags, labels, packaging, or accompanying documentation,
either electronic or paper as appropriate.
 
4

--------------------------------------------------------------------------------

 


4.  COVENANTS.


4.1           No Action Adverse to the Weatherford Patents.  Tesco agrees that,
in the absence of a subpoena or court order requiring its participation or
support, Tesco shall not participate in or support any suit, claim, action,
litigation, administrative proceeding, or proceeding of any nature against
Weatherford that challenges the validity or enforceability of any of the
Weatherford Patents, so long as the license to the Weatherford Patents under
this Agreement remains in effect as to such patent.  Tesco shall cease all
activity and have no further participation in connection with reexamination of
any of the Weatherford Patents.


4.2           No Action Adverse to the Tesco Patents.  Weatherford agrees that,
in the absence of a subpoena or court order requiring its participation or
support, Weatherford shall not participate in or support any suit, claim,
action, litigation, administrative proceeding, or proceeding of any nature
against Tesco that challenges the validity or enforceability of the any of the
Tesco Patents, so long as the license to the Tesco Patents under this Agreement
remains in effect as to such patent.  Weatherford shall cease all activity and
have no further participation in connection with reexamination of any of the
Tesco Patents.


4.3           Mutual Disclaimers of Infringement and Validity.  Nothing herein
shall be construed as an admission by Weatherford that, (a) the Tesco Patents
have been or are being infringed; or (b) the Tesco Patents are valid or
enforceable.  Likewise, nothing herein shall be construed as an admission by
Tesco that, (a) the Weatherford Patents have been or are being infringed; or (b)
the Weatherford Patents are valid or enforceable.


5.  OBLIGATION TO PURCHASE.


5.1           Top Drive Equipment.  Each year, for a period of five (5) years
after the Effective Date, Weatherford will purchase at least sixty-seven percent
(67%) of its worldwide top drive requirements from Tesco, to the extent Tesco is
able to meet the reasonable requirements of Weatherford and its customers as to
quality, quantity, delivery and service.  During this five (5) year term,
Steering Committee representatives of Tesco and Weatherford will meet (or at
least communicate by email or phone) on a calendar quarterly basis to discuss
Weatherford’s forecasted needs for top drives and Tesco’s manufacturing
scheduling.


5.2           After-Market Sales and Services.  Each year, for a period of five
(5) years after the Effective Date, Weatherford and Tesco will work together so
that Tesco becomes the preferred provider of after-market sales and service
(“AMSS”) to maintain all top drives in Weatherford’s top-drive fleet, regardless
of manufacturer, using original equipment manufacturers’ (OEMs’) parts and
supplies.  Tesco understands that in certain circumstances Weatherford may not
be able to use Tesco to service a third party’s top drive due to prior service
contract commitments and/or where such third party top drive is under the
manufacturer’s warranty.  Weatherford and Tesco agree for Tesco to have an
initial target of providing 50% of Weatherford’s AMSS, with the opportunity for
Tesco to earn its way to providing 100% of Weatherford’s AMSS, based on Tesco’s
ability to provide Weatherford’s reasonable requirements as to quality and
timing.  During this five (5) year term, the Steering Committee shall serve as
the sole and exclusive means by which the Parties will liaise and coordinate
their respective activities under this Agreement.  In addition to ad hoc
communication as and when needed to give effect to this Agreement, the Steering
Committee shall meet (or at least communicate by email or phone) on a calendar
quarterly basis to discuss Weatherford’s forecasted needs for servicing of its
top drives within each country where Weatherford has its top drives and Tesco’s
service capabilities in each such country.  The Parties undertake to ensure that
no individual under their respective employment or control shall be authorized
to speak in their respective behalf unless designated by a member of the
Steering Committee, or such member’s delegate, or otherwise so authorized in
writing by the respective head of operations of the Party he/she purports to
represent.


 
5

--------------------------------------------------------------------------------

 
5.3           Pricing.  The prices charged by Tesco for Paragraphs 5.1 and 5.2,
above, shall be no greater than the prices charged by Tesco to any other
customer of similar volume of purchases and/or services over the preceding
twelve (12) months in the relevant geographic region.  The price paid for any
top drive specially developed for or modified for Weatherford shall be
negotiated at that time between the Parties.  Each sale consummated hereunder
will be an independent transaction, and subject to Tesco’s standard terms and
conditions of sale in effect at the date of the respective sale.


5.4           Agreement Not to Purchase.  As long as Paragraphs 5.1 and 5.2
remain in effect, Weatherford agrees not to purchase any casing running tools
involved in the Houston Litigation, either directly or indirectly, from NOV.


5.5           Accounting.  As long as Paragraph 5.1 remains in effect, within
thirty (30) days after the close of each calendar quarter, Weatherford will
provide a summary report to Tesco of its world-wide top drive purchases and
orders for the proceeding calendar quarter in sufficient detail for Tesco to
assess Weatherford’s compliance with Paragraph 5.1.


5.6           Record Keeping and Audit.  To assess Weatherford’s compliance with
Paragraphs 5.1 and 5.2, and to assess Tesco’s compliance with Paragraph 5.3,
each Party agrees to keep records in sufficient detail to verify such
compliance.  Each Party shall keep such records for no less than two (2) years
after the end of the calendar quarter in question.  Each Party agrees to allow
an independent third party auditor access during regular business days and
working hours within fifteen (15) business days of receipt of a written notice
of the request for such audit.  If a Party has a reasonable objection to the
third party auditor chosen by the auditing Party, such Party may object within
five (5) business days after receipt of the audit notice, and shall provide at
least two (2) acceptable third party auditors.  The auditing Party may then
proceed with the audit as scheduled using one of the acceptable third party
auditors chosen by the other Party.  Any such audits and any disputes relating
to compliance with Paragraphs 5.1, 5.2 and 5.3 may only take place within two
(2) years after the end of the quarterly period being audited.  Each Party shall
be responsible for all reasonable and customary audit costs associated with
audits it requests; provided, however, that should a dispute arise hereunder
based on audit findings, the Party prevailing in the dispute shall be entitled
to reimbursement by the other Party of all such audit costs.


 
6

--------------------------------------------------------------------------------

 
6.  CONFIDENTIALITY.


The Parties may disclose the existence of this Agreement.  Neither Party may
disclose the specific terms and conditions of this Agreement to any Entity
except as follows: (a) upon the express written consent of the other Party; (b)
in response to a valid subpoena or as otherwise may be required by law,
regulation, or order of a court or governmental authority of competent
jurisdiction; (c) on a confidential basis to its legal, accounting or financial
advisors solely for the purposes of providing such advice and solely to the
extent that they have a need for access; (d) if that Party forms a good faith
belief that disclosure is required under applicable securities regulations or
listing agency requirements, including for the purpose of disclosure in
connection with the Securities and Exchange Act of 1934, as amended, the
Securities Act of 1933, as amended, National Instrument NI 51-102 (under
Canadian law), as amended, and any other reports filed with the Securities and
Exchange Commission, or any other filings, reports or disclosures that may be
required under applicable laws or regulations; (e) in its financial statements
as it is required to do under applicable generally accepted accounting
principles while acting in reliance on its auditors; (f) as required during the
course of litigation and subject to protective order; provided, however, that
any production under a protective order would be protected under an “Attorneys
Eyes Only” or higher confidentiality designation; or (g) with obligations of
confidentiality at least as stringent as those contained herein, to a
counterparty in connection with a proposed merger, acquisition, financing, or
similar transaction; provided, however, that prior to any disclosure pursuant to
paragraph (b), (c),  or (f) the Party required to make such a disclosure gives
as much notice as is reasonably possible to the other Party prior to such
disclosure and takes all reasonable actions in an effort to minimize the nature
and extent of such disclosure.


7.  REPRESENTATIONS AND WARRANTIES.


7.1           Weatherford’s General Representations and Warranties.  As a
condition precedent to Tesco entering into this Agreement, Weatherford
represents and warrants to Tesco that as of the Effective Date: (a) Weatherford
has all requisite legal right, power and authority to enter into, execute,
deliver and perform this Agreement and grant the licenses and releases, and all
other rights provided for under this Agreement; (b) Weatherford owns the entire
right, title, and interest in and to the Weatherford Patents and the inventions
disclosed and claimed therein, including all rights to recover for alleged
Infringement of the Weatherford Patents by Tesco; (c) Weatherford has not
granted any licenses or taken any other action under the Weatherford Patents,
which would conflict with or adversely affect the licenses and rights granted to
Tesco under this Agreement; (d) there are no liens, conveyances, mortgages,
assignments, encumbrances, or other agreements which would prevent or impair the
full and complete exercise of the terms and conditions of this Agreement; and
(e) Weatherford has not entered into any other agreement which would interfere
with the obligations and immunities set forth in this Agreement.


 
7

--------------------------------------------------------------------------------

 
7.2           Tesco’s General Representations and Warranties.  As a condition
precedent to Weatherford entering into this Agreement, Tesco represents and
warrants to Weatherford that as of the Effective Date: (a) Tesco has all
requisite legal right, power and authority to enter into, execute, deliver and
perform this Agreement and grant the licenses, releases, and all other rights
provided for under this Agreement; (b) Tesco owns the entire right, title, and
interest in and to the Tesco Patents and the inventions disclosed and claimed
therein, including all rights to recover for alleged Infringement of the Tesco
Patents by Weatherford; (c) Tesco has not granted any licenses or taken any
other action under the Tesco Patents, which would conflict with or adversely
affect the licenses and rights granted to Weatherford under this Agreement; (d)
there are no liens, conveyances, mortgages, assignments, encumbrances, or other
agreements which would prevent or impair the full and complete exercise of the
terms and conditions of this Agreement; and (e) Tesco has not entered into any
other agreement which would interfere with the obligations and immunities set
forth in this Agreement.


7.3           Specific Representations and Warranties.  The Parties represent
and warrant that as of the Effective Date they are not aware of any reason the
patents licensed under this Agreement cannot be enforced, other than actions of
the U.S. Patent & Trademark Office in the pending reexaminations for such
patents.


7.4           Limitations on Representations and Warranties.  Nothing contained
in this Agreement shall be construed as: (a) a warranty or representation by
either Party that any manufacture, sale, use, or other disposition of products
by the other Party has been or will be free from Infringement of any patents
other than the Weatherford Patents or the Tesco Patents; (b) an agreement by
either Party to bring or prosecute actions or suits against any third party for
Infringement of the patents licensed in Article 3 above, or conferring any right
to the other Party to bring or prosecute actions or suits against third parties
for Infringement of the patents licensed in Article 3 above; (c) conferring any
right to either Party to use in advertising, publicity, or otherwise, any
trademark, service mark, or trade dress of the other Party, or any simulation
thereof, without the prior written consent of the other Party; (d) an obligation
to furnish any technical information or know-how; or (e) an admission by the
Parties of the validity and enforceability of the Weatherford Patents or the
Tesco Patents or that Tesco Infringes the Weatherford Patents or that
Weatherford Infringes the Tesco Patents.


 
8

--------------------------------------------------------------------------------

 
7.5           DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRES WARRANTIES SET
FORTH IN THIS AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS AND GRANT
NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUE OR OTHERWISE.


7.6           Survivability.  The representations and warranties contained in
this Agreement shall survive its execution and performance.


8.  ASSIGNMENT AND BINDING EFFECT.
 
 
8.1           Binding Effect.  This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties and their predecessors,
successors, heirs, and permitted assigns regardless of the means by which those
statuses were conferred.


8.2           Assignment by Weatherford.  Except as permitted herein,
Weatherford may not assign (by contract, operation of law or otherwise) its
rights or obligations under this Agreement without the prior written consent of
Tesco, and any attempt to assign without such permission will be void.  However,
Weatherford, without Tesco’s consent, may:  (a) assign all of its rights under
this Agreement to any of its Affiliates; and (b) assign all of its rights under
this Agreement to (i) an acquirer of all or substantially all of the equity or
assets of its business to which this Agreement relates, or (ii) the surviving
entity of any merger, consolidation, equity exchange, or reorganization of its
business to which the Agreement relates.  In the event of a change of control of
Weatherford, this Agreement shall continue to benefit and obligate Weatherford
and the license granted in Paragraph 3.1 and the covenant granted in Paragraph
4.1 may be assigned to any successor entity, regardless of the nature and
structure of the underlying transaction.


8.3           Assignment by Tesco.  Except as permitted herein, Tesco may not
assign (by contract, operation of law or otherwise) its rights or obligations
under this Agreement without the prior written consent of Weatherford, and any
attempt to assign without such permission will be void.  However, Tesco, without
Weatherford’s consent, may:  (i) assign all of its rights under this Agreement
to any of its Affiliates; and (ii) assign all of its rights under this Agreement
to (a) an acquirer of all or substantially all of the equity or assets of its
business to which this Agreement relates, or (b) the surviving entity of any
merger, consolidation, equity exchange, or reorganization of its business to
which the Agreement relates.  In the event of a change of control of Tesco, this
Agreement shall continue to benefit and obligate Tesco and the license granted
in Paragraph 3.3 and the covenant granted in Paragraph 4.2 may be assigned to
any successor entity, regardless of the nature and structure of the underlying
transaction.  Notwithstanding the forgoing, Tesco cannot assign this Agreement,
or any of the rights granted herein by Weatherford, to NOV or Frank’s.


 
9

--------------------------------------------------------------------------------

 
8.4           Reorganizations.  Notwithstanding the foregoing, if either of the
Parties creates one or more separate entities from itself or any of their
Affiliates, then such entity shall enjoy the rights granted herein pursuant to
the terms and conditions of this Agreement for so long as such entity continues
to meet the definition of Affiliate as set forth herein.


8.5           Business Investments.  In the event that the Parties, subsequent
to the Effective Date, acquire from a Third Party any interest in an on-going
business that is not already the subject of a license granted hereunder, such
acquired business shall be deemed licensed, released, and otherwise entitled to
the protection of this Agreement.


9.  TERM AND TERMINATION.


9.1           Term.  Unless earlier terminated as specified in this section, the
term of this Agreement shall commence upon the Effective Date and shall continue
until the last to expire of the Weatherford Patents and Tesco Patents, unless
terminated earlier, in whole or in part, upon the mutual written agreement of
the Parties.


9.2           Breach.  If either Party breaches a material part of this
Agreement, the non-breaching Party shall notify the breaching Party of the
breach in writing as provided by Paragraph 10.4.  If the dispute proceeds to
mediation under Paragraph 10.4 and the mediation does not resolve the dispute,
then and only then the non-breaching Party may terminate this Agreement by
sending the breaching Party a notice in writing that the Agreement is
terminated.


9.3           Tax Liability.  Each Party shall bear its own tax liability as a
result of the existence of this Agreement or the performance of any obligations
hereunder.


9.4           Retained Rights / Bankruptcy.  The Parties acknowledge and agree
that the Weatherford Patents and the Tesco Patents are “intellectual property”
as defined in Section 101(35A) of the United States Bankruptcy Code, as the same
may be amended from time to time (the “Code”), which have been licensed
hereunder in a contemporaneous exchange for value.  The Parties further
acknowledge and agree that if Weatherford or Tesco: (a) becomes insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due; (b) applies for or consents to the appointment of a trustee,
receiver or other custodian for it, or makes a general assignment for the
benefit of its creditors; (c) commences, or has commenced against it, any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceedings;
or (d) elects to reject, or a trustee on behalf of it elects to reject, this
Agreement or any agreement supplementary hereto, pursuant to Section 365 of the
Code (“365”), or if this Agreement or any agreement supplementary hereto is
deemed to be rejected pursuant to 365 for any reason, this Agreement, and any
agreement supplementary hereto, shall be governed by Section 365(n) of the Code
(“365(n)”) and Parties will retain and may elect to fully exercise its or their
rights under this Agreement in accordance with 365(n).


 
10

--------------------------------------------------------------------------------

 


10.  GENERAL PROVISIONS.


10.1           Entire Agreement.  This Agreement, including all Exhibits
attached hereto, constitutes the entire agreement between the Parties and
embodies the entire and only understanding of each of them with respect to the
subject matter of the Agreement, and merges, cancels and supersedes all prior
representations, warranties, assurances, conditions, definitions, understandings
and all other statements or agreements (including the Interim Agreement),
whether express, implied, or arising out of operation of law, whether oral or
written, whether by omission or commission, between and among the Parties hereto
with respect to the subject matter of the Agreement. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the Parties other than as
expressly set forth in this Agreement.


10.2           Notices.  All notices, requests, approvals, consents and other
communications required or permitted under this Agreement will be in writing and
addressed as follows:


If to Weatherford:
Weatherford International, Inc.
515 Post Oak Blvd.
Suite 600
Houston, TX  77027
           Attention: General Counsel


If to Tesco:
Tesco Corporation
3993 West Sam Houston Parkway
Suite 100
Houston, TX  77043-1211
Attention: General Counsel


and will be deemed delivered: (a) upon receipt if delivered by hand; (b) the
next day if sent by prepaid, U.S. recognized, overnight air courier; (c) three
(3) business days after being sent by registered or certified mail (return
receipt requested, postage prepaid); or if by facsimile, the day that the sender
receives an acknowledgement that the facsimile was successfully
transmitted.  All notices shall be addressed to the other Party at the address
set forth above or to such other person or address as the Parties may from time
to time designate in writing delivered pursuant to this notice provision.


 
11

--------------------------------------------------------------------------------

 
10.3           Governing Law.  This Agreement and all matters connected with the
performance thereof shall be governed by and will be construed, interpreted, and
applied in accordance with the laws of the State of Texas and the federal laws
of the United States as applicable therein, without regard to the laws of those
jurisdictions governing conflicts of laws.


10.4           Dispute Resolution.  In the event any dispute or controversy
arising out of or relating to this Agreement, the Parties agree to exercise
their best efforts to resolve the dispute as soon as possible. The Parties
shall, without delay, continue to perform their respective obligations under
this Agreement which are not affected by the dispute.  In the event that a
dispute arises between the Parties regarding this Agreement, then the Parties
agree to the following sequential dispute resolution procedure.  First, the
aggrieved Party shall provide written notice of the dispute, including facts and
details thereof, to the other Party.  Within thirty (30) calendar days of
providing such notice, the respective representatives of the Parties on the
Steering Committee shall meet in good faith and attempt to resolve the dispute
amicably.  In the event of failure to do so, within ten (10) business days the
senior management (e.g., Senior Vice President or above) of both Parties shall
meet face-to-face to try to resolve such dispute.  In the event that the Parties
cannot by exercise of their best efforts resolve the dispute in such senior
management meeting, they shall submit the dispute to mediation before a mutually
acceptable mediator in Houston, Texas.  Such mediation shall take place no more
than sixty (60) days after the senior management meeting.  In the event that the
Parties cannot by exercise of their best efforts resolve the dispute in such
mediation, then and only then may one of the Parties take legal action.  To
provide a cooling-off period, such legal action may not be initiated any sooner
than ninety (90) days after the mediation.  Both Parties agree to submit to the
exclusive jurisdiction of the appropriate law courts in Houston, Texas.


10.5           Expenses.  Except as otherwise specifically provided in this
Agreement, the Parties agree that they shall bear their own costs and attorneys’
fees incurred in connection with the negotiation and drafting of this Agreement
and the transactions contemplated herein.


10.6           Headings.  The section and sub-section headings contained in this
Agreement are for convenience of reference only and shall not serve to limit,
expand or interpret the sections or sub-sections to which they apply, and shall
not be deemed to be a part of this Agreement.


10.7           Interpretation; Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if jointly drafted by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any provision of this Agreement.  This Agreement is in the English
language only, which language shall be controlling in all respects, and all
notices under this Agreement shall be in the English language.  For purposes of
construction, the singular includes the plural and vice versa.




 
12

--------------------------------------------------------------------------------

 
10.8           Relationship of the Parties.  This Agreement does not constitute
and shall not be construed as constituting a partnership, agency,
employer-employee, or joint venture between Weatherford and Tesco, and neither
Party shall have any right to incur any debt, make any commitment for each
other, or obligate or bind the other Party in any manner whatsoever, and nothing
herein contained shall give or is intended to give any rights of any kind to any
third persons, except as expressly provided herein.  Weatherford and Tesco each
expressly disclaim any reliance on any act, word, or deed of the other in
entering into this Agreement.


10.9           Enforceability.  The Parties acknowledge and agree that this
Agreement is enforceable according to its terms.


10.10           Severability.  In the event that any term or provision of this
Agreement is deemed illegal, invalid, unenforceable or void by a final,
non-appealable judgment of a court or tribunal of competent jurisdiction under
any applicable statute or rule of law, such court or tribunal is authorized to
modify such provision to the minimum extent possible to effect the overall
intention of the Parties as of the Effective Date of this Agreement.  The
Parties agree to negotiate in good faith to try and substitute an enforceable
provision for any invalid or unenforceable provision that most nearly achieves
the intent of such provisions.


10.11           Counterparts.  This Agreement may be executed in two or more
counterparts or duplicate originals, each of which shall be considered one and
the same instrument, and which shall be the official and governing version in
interpretation of this Agreement.  This Agreement may be executed by facsimile
signatures and such signatures shall be deemed to bind each Party as if they
were original signatures.


10.12           Waiver.  No waiver of any breach of any provision of this
Agreement shall be construed as a waiver of or consent to any previous or
subsequent breach of the same or any other provision.


10.13           Force Majeure.  The failure of a Party hereunder to perform any
obligations, due to governmental action, law or regulation, or due to events,
such as war, act of public enemy, strikes or other labor disputes, fire, flood,
acts of God, or any similar cause beyond the reasonable control of such Party,
is excused for as long as said cause continues to exist, it being understood and
agreed that the mere obligation to pay money is not excusable under this
provision.  The Party prevented from performing shall promptly notify the other
Party of such non-performance and its expected duration, and shall use all
reasonable efforts to overcome the cause thereof as soon as practicable.


 
13

--------------------------------------------------------------------------------

 
10.14           Amendment. This Agreement may not be amended or modified, except
by a writing signed by all Parties.


10.15           Sophisticated Parties Represented by Counsel.  The Parties each
acknowledge, accept, warrant, and represent that: (i) they are sophisticated
business entities represented at all relevant times during the negotiation and
execution of this Agreement by counsel of their choice, and that they have
executed this Agreement with the consent and on the advice of such independent
legal counsel; and (ii) they and their counsel have determined through
independent investigation and arm’s-length negotiation that the terms of this
Agreement shall exclusively embody and govern the subject matter of this
Agreement.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.


 
Weatherford International, Inc.
By:           /s/ Carel
Hoyer                                                      
Name:           Carel
Hoyer                                                      
Title:           Senior Vice President 
Date:           January 5,
2011                                                      
Weatherford\Lamb, Inc.
By:           /s/ Joseph C.
Henry                                                      
Name:           Joseph C.
Henry                                                      
Title:           Vice
President                                                      
Date:           January 11,
2011                                                      
 
Tesco Corporation
By:           /s/ Dean Ferris 
Name:           Dean
Ferris                                                      
Title:           Sr. Vice
President                                                      
Date:           December 24,
2010                                                      
   


 
14

--------------------------------------------------------------------------------

 

Schedule A
 
Tesco Patents Licensed to Weatherford
 
Top Drive Casing Make-up
In Litigation
Other Patents
US Patent No.
US Patent No.
7,140,443
7,770,654
7,377,324
 



 


Schedule B
 
Weatherford Patents Licensed to Tesco
 


 
Top Drive Casing Make-up Patents
In Litigation
Other Patents
   
US Patent No.
US Patent No.
   
7,004,259
6,527,047
7,073,598
12/708131
7,086,461
6,622,796
7,665,531
 
7,128,161
6,688,398
7,712,523
 
7,213,656
6,725,938
7,793,719
 
7,219,744
6,742,596
2008/0083540
 
7,281,587
6,938,697
12/622030
 
7,353,880
7,021,374
12/702882
 



Drilling With Casing
In Litigation
Other Patents
     
US Patent No.
US Patent No.
     
5,894,897
5,551,521
7,036,610
7,165,634
12/876956
7,048,050
6,158,531
7,040,420
7,234,542
 
7,100,710
6,263,987
7,108,084
12/330157
 
7,228,901
7,013,997
7,147,068
12/427560
 



 

 
15

--------------------------------------------------------------------------------

 
